Title: To James Madison from John S. Skinner, 18 November 1822
From: Skinner, John S.
To: Madison, James


                
                    Dear Sir
                    Balt: Post: Off: Nov 18. 1822
                
                This conveyance will bear to you a beautiful & very perfect specimen of northern corn—exhibited at the late Agricultural exhibition at Brighton.
                I sincerely rejoice at your prospect of adding a Professorship of Agriculture to your university, as it will enlighten & dignify the most useful of all occupations.
                If I could be justified in so far trespassing on the leisure which you ought to be allowed to enjoy, after so many important services to your country, I would entreat occasional communications on the leading topicks which the American Farmer was established to discuss & illustrate. With sincere respect & regard Your obt. ser
                
                    J. S. Skinner
                
            